1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                  UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   ALAN WARENSKI,                                     Case No.: 2:19-cv-00101-RFB-NJK
18

19                                                      STIPULATION AND ORDER TO
                      Plaintiffs,
20                                                      EXTEND TIME FOR PLAINTIFF TO
     vs.                                                RESPOND TO MOTION TO DISMISS
21                                                      COMPLAINT AND MOTION TO
     CHARTER COMMUNICATIONS doing                       CHANGE VENUE
22
     business as SPECTRUM,
23                                                     [FIRST REQUEST]
                    Defendant.
24          Plaintiff Alan Warenski (“Plaintiff”), by and through his counsel of record, and Defendant
25   CHARTER COMMUNICATIONS dba SPECTRUM (“Charter”) have agreed and stipulated to
26
     the following:
27
            1.        On January 17, 2019, Plaintiffs filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     COMPLAINT AND MOTION TO CHANGE VENUE[FIRST REQUEST] - 1
1           2.      On March 1, 2019, Charter filed a Motion to Dismiss the Complaint [ECF Dkt. 8];
2
     and a Motion to Change Venue [ECF Dkt. 9].
3
            3.      Plaintiff’s Responses are due March 15, 2019.
4
            4.      Plaintiff and Charter have agreed to extend Plaintiff’s response ten days in order to
5

6    allow for extra time for Plaintiff’s counsel to complete a heavy briefing schedule. As a result, both

7    Plaintiff and Charter hereby request this Court to further extend the date for Plaintiff to respond to
8
     Charter’s Motion to Dismiss Complaint and Motion to Change Venue until March 25, 2019. This
9
     stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
10
     purpose.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ///
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     COMPLAINT AND MOTION TO CHANGE VENUE[FIRST REQUEST] - 2
1          IT IS SO STIPULATED.
2
           Dated March 8, 2019.
3

4    KNEPPER & CLARK LLC                          BROWNSTEIN HYATT FARBER SCHRECK, LLP

5    /s/ Miles N. Clark                           /s/ Patrick J. Reilly
6    Matthew I. Knepper, Esq.                     Patrick J. Reilly, Esq.
     Nevada Bar No. 12796                         Nevada Bar No. 6103
7    Miles N. Clark, Esq.                         100 N City Pkwy., Suite 1600
     Nevada Bar No. 13848                         Las Vegas, NV 89106
8    10040 W. Cheyenne Ave., Suite 170-109        Email: preilly@bhfs.com
9    Las Vegas, NV 89129
     Email: matthew.knepper@knepperclark.com      THOMPSON COBURN LLP
10   Email: miles.clark@knepperclark.com          Matthew Guletz, Esq.
                                                  (Admitted Pro Hac Vice)
11                                                One U.S. Bank Plaza
     HAINES & KRIEGER LLC                         St. Louis, MO 63101
12   David H. Krieger, Esq.                       Email: mguletz@thompsoncoburn.com
     Nevada Bar No. 9086
13   8985 S. Eastern Avenue, Suite 350            Counsel for Defendant
     Henderson, NV 89123                          Charter Communications dba Spectrum
14   Email: dkrieger@hainesandkrieger.com
15
     Counsel for Plaintiff
16
                                                           Warenski v. Charter Communications
17                                                                     2:19-cv-00101-RFB-NJK
18
                              ORDER GRANTING
19         STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
          MOTION TO DISMISS COMPLAINT AND MOTION TO CHANGE VENUE
20

21
           IT IS SO ORDERED.
22
                                  ________________________________________
                                            ________________________________
23                                UNITED STATES   DISTRICT
                                            RICHARD        JUDGE
                                                       F. BOULWARE,    II
24                                          UNITED STATES DISTRICT JUDGE
                                                 Dated: _______________
25                                          DATED this 11th day of March, 2019.

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     COMPLAINT AND MOTION TO CHANGE VENUE[FIRST REQUEST] - 3
